UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended February 28, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.: 000-53739 MASS HYSTERIA ENTERTAINMENT COMPANY, INC. (Exact name of registrant as specified in its charter) Nevada 20-3107499 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 13331 Valley Vista Blvd. Sherman Oaks, CA 91423 (Address of principal executive offices) Issuer’s telephone number:(310) 285-7800 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period than the registrant was required to submit and post such files).Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filed,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). ¨ Yes x No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.As of August , 2013 the number of shares of the registrant’s classes of common stock outstanding was 713,819. TABLE OF CONTENTS Page numbers Part I - Financial Information Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 13 Item 4. Controls and Procedures 14 Part II – Other Information 15 Item 1. Legal Proceedings 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults Upon Senior Securities 15 Item 4. Mine Safety Disclosures 15 Item 5. Other Information 15 Item 6. Exhibits 15 Signatures 15 2 PART I: FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS MASS HYSTERIA ENTERTAINMENT COMPANY, INC. (A Development-Stage Company) Balance Sheets (Unaudited) February 28, 2013 November 30, 2012 Assets Current assets Cash $ $ Accounts receivable, net of allowance for doubtful accounts - - Other assets - Total current assets Intangible assets, net Film costs Total Assets $ $ Liabilities and Stockholders' Deficit Current liabilities Accounts payable $ $ Accrued liabilities Accrued payroll Short-term debt Short-term convertible debt, net of discount of $109,191 and $70,489, respectively Derivative liability Deferred revenue - Total current liabilities Convertible long-term debt, net of discount of $36,694 and $41,697, respectively Convertible long-term debt - related party Stand ready obligation Total Liabilities Commitments and contingencies Stockholders' Deficit Series A preferred stock, $ 0.00001 par value; 10,000 shares authorized; 10 issued and outstanding - - Common stock, $ 0.00001 par value; 2,000,000,000 shares authorized; 713,762 and 599,873 shares issued and outstanding as of February 28, 2013 and November 30, 2012, respectively 7 6 Additional paid-in capital Deficit accumulated during the development stage ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ The accompanying notes are an integral part of the financial statements 3 MASS HYSTERIA ENTERTAINMENT COMPANY, INC. (A Development-Stage Company) Statements of Operations (Unaudited) For the period For the three months ended February 28, from Inception to February 28, Production revenue $
